89 S.E.2d 465 (1955)
242 N.C. 763
Elbert WATSON, Employee,
v.
HARRIS CLAY COMPANY, Employer (Self-Insurer).
No. 318.
Supreme Court of North Carolina.
October 19, 1955.
Warren H. Pritchard, Spruce Pine, for plaintiff appellant.
Stillwell & Stillwell, Sylva, McBee & McBee, Spruce Pine, and Fouts & Watson, Burnsville, for defendant appellee.
PER CURIAM.
When there is any competent evidence to support a finding of fact by the Industrial Commission, such finding is conclusive on appeal, even though there is *466 evidence that would have supported a finding to the contrary. Creighton v. Snipes, 227 N.C. 90, 40 S.E.2d 612; Rewis v. New York Life Insurance Co., 226 N.C. 325, 38 S.E.2d 97. Therefore, in light of the Commission's findings of fact, the judgment of the court below must be
Affirmed.